Citation Nr: 0717545	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-03 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches as a 
residual of a head injury.    

2.  Entitlement to service connection for a right knee 
condition.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1979 to 
October 1984.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In August 2005, the appeal was certified to the Board, and 
the veteran was notified that she had 90 days to submit 
additional evidence.  Subsequently, in March 2007, beyond the 
expiration of the 90-day period, the veteran and her 
representative submitted an additional private medical letter 
with a waiver of RO consideration.  In accordance with the 
applicable regulation, the veteran's representative indicated 
that there was good cause for the delay, such that this 
evidence was simply not available prior to the expiration of 
the 90-day period.  See 38 C.F.R. §§ 20.800, 20.1304(b)(1) 
(2006).  

In this regard, the Board finds that good cause for the delay 
is shown, and it accepts the evidence for inclusion in the 
record and consideration by the Board at this time. Id. 


FINDINGS OF FACT

1.  There is no evidence of headaches in service or for 
decades thereafter, and there is strong medical evidence 
against a link between the veteran's current headaches and 
her period of active service.   

2.  The veteran has right knee pain that is not related to a 
disease or injury from her military service decades earlier.

3.  The veteran has one service-connected disability: a right 
toe condition due to wart removal, rated as noncompensable.  
The veteran does not meet the percentage criteria for TDIU.    

4.  The evidence does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to her service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for headaches as a residual of head 
injury is not established.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Service connection for a right knee condition is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19, 4.25 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

The veteran contends that she suffers from headaches, 
dizziness, and memory loss due to a traumatic head injury 
suffered during her military service.  Service medical 
records (SMRs) document that the veteran sustained a "mild 
closed head injury" in March 1983 during service when a film 
projector fell on her head.  The diagnosis was post-
concussion syndrome, and the veteran was put on physical 
profile for one month.  However, X-rays conducted at the time 
of the injury were negative for any head abnormality.  
Further, by April 1983, a SMR treatment record concluded that 
the head injury had resolved, and the veteran was taken off 
profile and placed on full-time active duty.  

Notably, during service, there is no recorded evidence of 
complaints or treatment of headaches, dizziness, or memory 
loss associated with the March 1983 head injury.  Thus, there 
is no evidence of a chronic condition during service.  
Overall, SMRs provide evidence against the claim as they show 
a head injury that resolved without residual disability.  

Post-service, VA treatment records from 2002 to 2004 do not 
show treatment of headaches or any other residuals of the in-
service head injury.  In fact, the first evidence of 
treatment for headaches is from the October 2004 VA 
examiner's report, 20 years after discharge from service.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Therefore, 
service connection may not be established based on chronicity 
in service or post-service continuity of symptomatology for a 
headache disorder seen in service. 38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.

The Board finds that the absence of medical treatment for 
headaches during service and for several decades after 
service indicates that any headache disorder currently 
present has no association with service.  Simply stated, the 
service and post-service treatment records are found to 
provide strong evidence against this claim. 

Of equal significance is the report of the October 2004 VA 
neurological examiner who noted the veteran's complaints of 
daily headaches treated with Motrin, but found that current 
headaches are "less likely than not" caused by the in-
service head injury.  The examiner noted the current VA 
medical record does not record any complaints of headaches.  
The examiner went on to assess that current headaches are 
more likely due to her nonservice-connected current 
depression and alcohol abuse, for which the veteran currently 
receives treatment.  Thus, there is clear, competent medical 
evidence that is flatly against a nexus finding.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  The Board finds that this negative medical opinion is 
entitled to great probative weight against the claim.  

The Board also emphasizes that the veteran is competent to 
describe symptoms she experiences related to headaches, but 
she is not competent to offer a diagnosis or an opinion as to 
medical etiology.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494. 

Finally, the Board acknowledges that a recent January 2007 
private treatment letter of "D.Y.," M.D., discusses recent 
October 2005 cervical spine surgery the veteran underwent.  
Dr. Y indicates that the veteran's current neck problems are 
related to the in-service head injury.  However, the veteran 
has not filed a claim for service connection for a cervical 
spine or neck disorder.  Moreover, the opinion of Dr. Y. does 
not specifically address whether current headaches the 
veteran experiences are the result of an in-service injury, 
and thus does not assist the veteran in her claim.  The Board 
finds this medical opinion, overall, is entitled to very 
limited probative weight, clearly outweighed by the medical 
evidence against her claims. 

With respect to the veteran's right knee claim, the veteran 
asserts that she has experienced right knee pain, locking, 
and swelling since initial treatment in military service.  In 
this regard, SMRs document treatment for right knee pain 
after basic training in May and June of 1979.  No specific 
traumatic injury was recorded, but the veteran was diagnosed 
at that time with right knee chondromalacia and myalgia.  
Nonetheless, there were no further complaints, treatment, or 
diagnosis of a right knee condition for the remaining 5 years 
of military service.  In fact, the veteran underwent an 
undated periodic examination during service several years 
after the initial complaint of right knee pain.  The examiner 
recorded no complaints or diagnosis of a right knee 
condition.  

Upon discharge in October 1984, the veteran elected not to 
have a separation examination.  Overall, SMRs do not show a 
chronic right knee condition.  

Post-service, it is significant that the veteran did not 
receive treatment for alleged right knee disorder until 
November 2003, nearly 20 years after discharge.  Maxson, 230 
F.3rd at 1333.  Earlier VA treatment records from 2002 show 
no complaints of right knee pain, stiffness, or swelling.  VA 
X-ray and magnetic resonance imaging (MRI) reports dated in 
November 2003 and March 2004 failed to reveal a specific 
right knee disability, aside from a small bone contusion.  
Importantly, the March 2004 MRI report noted no evidence of 
chondromalacia, the specific condition the veteran was 
treated for decades earlier during service.  A June 2004 X-
ray report noted minimal arthritis, but no other X-ray or MRI 
report supports that assessment.  Therefore, there is no 
basis to award service connection based on chronicity in 
service or continuous symptoms thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.    

It is also pertinent to note that VA treatment records dated 
in 2003 and 2004 reiterate several times that the veteran has 
worked for many years post-service as a waitress, spending 
many hours on her feet, implying a possible intercurrent 
cause for her difficulties per 38 C.F.R. § 3.303(b).    
           
With regard to a nexus, medical evidence of record includes 
one unfavorable opinion from a VA examiner, and a private 
opinion from Dr. Y. that might be construed as being 
favorable to the veteran.    

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

In this regard, the October 2004 VA examiner, after a through 
review of the claims folder and physical examination of the 
veteran, was not able to determine the etiology of the 
veteran's right knee pain.  The examiner documented that the 
veteran ambulated with a cane and a knee brace.  
Significantly, however, the examiner indicated that her right 
knee pain may be a "somatoform disorder."  He also stated 
that the small bone contusion noted in the March 2004 MRI was 
no longer present.  Simply stated, the examiner found no 
evidence of a current orthopedic right knee disorder.    

The Board must also find that the VA outpatient treatment 
records, as a whole, support the findings of the VA examiner 
as there is no clear diagnosis for any right knee condition.  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted. 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

In contrast, the veteran also submitted the January 2007 
report of Dr. Y., who stated that the veteran has right lower 
extremity spasticity, weakness, and numbness as the result of 
a cervical spine condition that stemmed from her head injury 
in service.  Notably, there is no discussion of a specific 
right knee condition, such that the opinion does not really 
assist the veteran's claim on appeal.  Further, the opinion 
was not based on a review of the claims folder.  The Board 
considers the private medical opinion to be of limited 
probative value.  

In light of the above, the Board finds the opinion of the VA 
examiner is more probative and pertinent to the specific 
right knee issue on appeal than the opinion of Dr. Y.  The 
Board must also find that the outpatient treatment records, 
as a whole, support the findings of the VA examiner as they 
do not show a clear diagnosis for her right knee complaints.  

The Board acknowledges that the veteran is competent to 
describe in-service injuries and in-service and post-service 
symptoms.  However, her personal, lay opinion that her 
current right knee pain is related to service is not 
competent evidence needed to establish service connection. 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

As the preponderance of the evidence is against the veteran's 
service connection claims, the "benefit of the doubt" rule is 
not for application, and the claims must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
    
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Total disability is considered to exist 
when there is any impairment which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  Permanence of 
total disability will be taken to exist when such impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340(b).  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more. Id. 
 
If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards 
should refer to the Director, Compensation and Pension 
Service for extra-schedular consideration all cases where the 
veteran is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  

Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).    

Essentially, in this case, the crux of the veteran's 
contention for TDIU is based on her right knee pain.  The 
veteran has a high school education.  During service, she 
worked as a cook.  Post-service, she has worked as a server 
and restaurant manager, including 13 years at Denny's.   

Currently, the veteran's only service-connected disability is 
a right toe condition due to residuals of wart removal, rated 
as noncompensable (0 percent disabling).  The Board has 
reviewed this condition, and found no basis to increase the 
evaluation.  In addition, in this decision, the Board has 
denied the service connection for right knee and headache 
disorders that were on appeal.  Therefore, the percentage 
criteria of 38 C.F.R. § 4.16(a) are not met.  

Consequently, the only remaining question in this case is 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of her service-
connected disability.  38 C.F.R. § 4.16(b).  In this regard, 
the Board finds no basis for an extra-schedular award of 
TDIU.  

In this case, as in Van Noose, there simply is no evidence of 
unusual or exceptional circumstances to warrant a total 
disability rating based on the veteran's service-connected 
disability alone.  The Board emphasizes that the crux of the 
veteran's TDIU claim centers on right knee and headache 
claims that have been determined to be nonservice-connected 
conditions.  In fact, according to the veteran's statements 
to VA personnel in VA treatment records, the veteran never 
asserts that her service-connected right toe condition 
impacts her employment prospects in any way.  

In this regard, the Board has considered the May 2004 and 
June 2004 VA vocational rehabilitation consults, which note 
that the veteran last worked in April 2004 as a restaurant 
server.  The counselors have indicated that her nonservice-
connected right knee pain prevents her from maintaining 
employment as a server.  VA mental health clinic records from 
June and July of 2004 show that the veteran has also been 
treated for nonservice-connected alcohol abuse and depression 
due to the recent deaths of close family members.  However, 
there is also contradictory evidence from a June 2004 VA 
orthopedic consult that the veteran continued to work as a 
waitress at Pizza Hut, despite her assertions that she was no 
longer able to work.  

In any event, the post-service medical records, as a whole, 
provide very strong evidence against her TDIU claim as they 
indicate that any difficulty obtaining employment is due to 
nonservice-connected conditions. 

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R. § 4.3.  
The veteran does not meet the percentage criteria under 38 
C.F.R. § 4.16(a), and the evidence does not otherwise 
demonstrate an inability to secure or follow a substantially 
gainful occupation due to her one service-connected 
disability.  Therefore, the appeal is denied.   

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated August 2004.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claims; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence she was expected to provide; and (4) requesting 
the veteran provide any evidence in her possession that 
pertains to her claims.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

The Board observes that the RO correctly issued the August 
2004 VCAA notice letter prior to the November 2004 adverse 
determination on appeal.  Pelegrini, 18 Vet. App. at 120.  
Thus, there is no timing error.   

The Board acknowledges, however, that the RO did not provide 
additional first element VCAA notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this regard, most recently, in Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in content of first 
element VCAA notice is presumed prejudicial, and the VA has 
the burden of rebutting this presumption by showing that the 
error was not prejudicial to the veteran in that it does not 
affect the essential fairness of the adjudication.  To do 
this, the VA must demonstrate: (1) that any defect was cured 
by actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  

The Board finds that the presumption of prejudice due to the 
lack of additional first element VCAA notice as required by 
the Court in Dingess has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence she is required to 
submit in this case; and (2) in this case, based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, the veteran 
reasonably understands from the notices provided what was 
needed to substantiate her claims.    

Specifically, the veteran submitted VA treatment records, 
private medical evidence with a waiver, and personal 
statements showing actual knowledge of the evidence required 
to substantiate her claims on appeal.  In addition, the 
August 2004 VCAA notice provided by the VA is clear and 
pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the claims.  Neither the veteran nor her representative has 
indicated that any additional pertinent evidence remains 
outstanding.  Overall, the veteran was afforded a meaningful 
opportunity to participate in the adjudication of her claims.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006)     

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, relevant VA treatment records, and VA medical 
examinations and opinions.  The veteran has not identified or 
authorized the release of any additional private medical 
records other than those she has already submitted with a 
waiver.  As noted above, there is no indication that any 
additional evidence remains outstanding.  The Board is 
therefore satisfied that the RO has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.   

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


